UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1772


KENNETH D. LIGGINS,

                  Plaintiff – Appellant,

             v.

WILLIAM A. HAZEL, INC.; DARRELL WOLFE; TOMMY SHELL; LASZLO
ESZENYI,

                  Defendants – Appellees.



                                No. 08-1971


KENNETH D. LIGGINS,

                  Plaintiff – Appellant,

             v.

WILLIAM A. HAZEL, INC.; DARRELL WOLFE; TOMMY SHELL; LASZLO
ESZENYI,

                  Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01084-LMB-JFA)


Submitted:    October 9, 2009                 Decided:   October 23, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kenneth D. Liggins, Appellant Pro Se. Richard Mark Dare, ISLER,
DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kenneth D. Liggins appeals the district court’s orders

denying   relief      on   his   42   U.S.C.       § 1981    (2006)    complaint   and

ordering him to pay attorneys fees and costs in the amount of

$5,000.     We have reviewed the record and find no reversible

error.    Accordingly, we deny Liggins’s motion to compel and we

affirm    for   the    reasons    stated      by    the     district    court.     See

Liggins   v.    William     A.   Hazel,    Inc.,      No.    1:07-cv-01084-LMB-JFA

(E.D. Va. filed June 20, 2008 & entered June 23, 2008; filed

Aug. 8, 2008 & entered Aug. 11, 2008).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          3